Case 1:14-cr-00178-SEB-MJD Document 83 Filed 03/22/21 Page 1 of 10 PageID #: 562




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA



  UNITED STATES OF AMERICA                                Case 1:14-cr-00178-SEB-MJD-01

                                                          ORDER ON MOTIONS FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  JOE JONES                                               (COMPASSIONATE RELEASE)




        Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


 IT IS ORDERED that the motions are:


 ☒ DENIED.


 ☐ DENIED WITHOUT PREJUDICE.


 ☐ OTHER:


 ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:14-cr-00178-SEB-MJD Document 83 Filed 03/22/21 Page 2 of 10 PageID #: 563




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:14-cr-00178-SEB-MJD
                                                      )
 JOE JONES,                                           ) -01
                                                      )
                               Defendant.             )


                                             ORDER

        Defendant Joe Jones has filed motions seeking compassionate release under § 603 of the

 First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkts. 67, 74. Mr. Jones

 seeks immediate release from incarceration. Dkt. 74. For the reasons explained below, his motions

 are DENIED.

 I.     Background

        In December 2015, Mr. Jones pled guilty to one count of being a felon in possession of a

 firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). Dkts. 42, 44.

 According to the Presentence Investigation Report, on May 2, 2014, law enforcement attempted

 to stop Mr. Jones for a traffic infraction, and while he initially pulled over, he then accelerated

 from the scene. Dkt. 31. While fleeing the officer, Mr. Jones struck two parked cars and threw a

 black and silver gun from the driver’s side window of his vehicle. Mr. Jones was ultimately

 arrested, and a search of his car revealed 900.46 grams of marijuana, 30 alprazolam (Xanax)

 tablets, 40 benzylpiperazine (ecstasy) tablets and $595 in cash. Officials also recovered the gun

 he had thrown from the car, a 9mm semiautomatic handgun loaded with one magazine containing

 an unidentified number of 9mm rounds. The Court sentenced Mr. Jones to 192 months of

                                                 2
Case 1:14-cr-00178-SEB-MJD Document 83 Filed 03/22/21 Page 3 of 10 PageID #: 564




 imprisonment, to be followed by a 4-year term of supervised release. Dkts. 42, 44. The Bureau of

 Prisons ("BOP") gives his projected release date with good time credit as April 18, 2028.

        Mr. Jones is 39 years old. He is currently incarcerated at FCI Hazelton in Bruceton Mills,

 West Virginia. As of March 5, 2021, the BOP reports that 2 inmates and 4 staff members at FCI

 Hazelton have active cases of COVID-19; it also reports that 147 inmates at FCI Hazelton have

 recovered from COVID-19 and that 1 inmate at FCI Hazelton has died from the virus.

 https://www.bop.gov/coronavirus/ (last visited Mar. 5, 2021). The BOP has also actively begun

 vaccinating inmates against COVID-19. Id. As of March 5, 2021, 327 inmates and 321 staff

 members at the Hazelton Correctional Complex have received both doses of the COVID-19

 vaccine. Id.

        In October 2020, Mr. Jones filed a pro se motion for compassionate release. Dkt. 67. The

 Court appointed counsel, dkt. 68, counsel filed an amended motion for compassionate release and

 supporting memorandum, dkt. 74, the United States responded, dkt. 78, and Mr. Jones filed a reply,

 dkt. 80. Thus, his motions are ripe for decision.

 II.    Discussion

         Mr. Jones seeks immediate release based on "extraordinary and compelling reasons" as set

 forth in 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 74. Specifically, he contends that his underlying

 medical conditions (hypertension and asthma), which make him more susceptible to severe

 complications from COVID-19, combine with the BOP's inability to control COVID-19 outbreaks

 in their facilities to establish extraordinary and compelling reasons to reduce his sentence to time

 served. Id. In response, the United States argues that Mr. Jones has not shown extraordinary and

 compelling reasons warranting a sentence reduction; that he would pose a danger to the community

 if released; and that the § 3553(a) factors do not favor release. Dkt. 78.



                                                     3
Case 1:14-cr-00178-SEB-MJD Document 83 Filed 03/22/21 Page 4 of 10 PageID #: 565




        The general rule is that sentences imposed in federal criminal cases are final and may not

 be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

 upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

 § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons

 ("BOP") could file a motion for a reduction based on "extraordinary and compelling reasons."

 Now, a defendant is also permitted to file such a motion after exhausting administrative

 remedies. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The

 amended version of the statute states:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant's facility, whichever is earlier,[1] may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) to the
        extent that they are applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant such a reduction;
                  or

                  (ii) the defendant is at least 70 years of age, has served at least 30
                  years in prison, pursuant to a sentence imposed under section
                  3559(c), for the offense or offenses for which the defendant is
                  currently imprisoned, and a determination has been made by the
                  Director of the Bureau of Prisons that the defendant is not a danger
                  to the safety of any other person or the community, as provided
                  under section 3142(g);

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .



        1
            The United States concedes that Mr. Jones has exhausted his administrative remedies. Dkt. 78 at
 4.




                                                      4
Case 1:14-cr-00178-SEB-MJD Document 83 Filed 03/22/21 Page 5 of 10 PageID #: 566




 18 U.S.C. § 3582(c)(1)(A).

        Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

 defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

 passage of the First Step Act, the Sentencing Commission promulgated a policy statement

 regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

        Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

 compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

 this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

 to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)."

 U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to

 the extent they are applicable." U.S.S.G. § 1B1.13.

        As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

 identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

 illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

 "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

 decline where a defendant is over 65 years old and has served at least ten years or 75% of his

 sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

 caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

 registered partner when the defendant would be the only available caregiver for the spouse or

 registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

 provision for "extraordinary and compelling reason[s] other than, or in combination with, the


                                                  5
Case 1:14-cr-00178-SEB-MJD Document 83 Filed 03/22/21 Page 6 of 10 PageID #: 567




 reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

 of Prisons." Id., Application Note 1(D).

         The policy statement in § 1B1.13 addresses only motions from the Director of the

 BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),

 the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step

 Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the

 Sentencing Commission has not yet issued a policy statement "applicable" to motions filed by

 prisoners. United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). And, in the absence of

 an applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction be

 "consistent with the applicable policy statements issued by the Sentencing Commission" does not

 curtail a district court judge's discretion. Id. at 1180. Nonetheless, the Commission's analysis in

 § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

 the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

 analysis substantial weight (if he has provided such an analysis), even though those views are not

 controlling. Id.

         Accordingly, the Court evaluates motions brought under the "extraordinary and

 compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

 § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

 reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

 of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

 applicable sentencing factors in § 3553(a) favor granting the motion.




                                                 6
Case 1:14-cr-00178-SEB-MJD Document 83 Filed 03/22/21 Page 7 of 10 PageID #: 568




         Mr. Jones does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

 apply to him. Instead, he asks the Court to exercise its broad discretion to find that extraordinary

 and compelling reasons warrant immediate release in his case. 2

         The risk that Mr. Jones faces from the COVID-19 pandemic is not an extraordinary and

 compelling reason to release him.         While the Court sympathizes with Mr. Jones's fear of

 contracting the virus, the general threat of contracting COVID-19 is not an extraordinary and

 compelling reason warranting a sentence reduction. See United States v. Raia, 954 F.3d 594, 597

 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that it may

 spread to a particular prison alone cannot independently justify compassionate release, especially

 considering BOP's statutory role, and its extensive and professional efforts to curtail the virus's

 spread."); United States v. Jackson, No. 1:18-cr-314-RLY-MJD01, dkt. 33 (S.D. Ind. Aug. 12,

 2020) (concluding that the general threat of contracting COVID-19 is not an extraordinary and

 compelling reason warranting a sentence reduction).

         Mr. Jones contends that he is at risk of experiencing severe symptoms if he contracts

 COVID-19 because he suffers from hypertension and asthma. However, neither of those

 conditions place him at increased risk of suffering severe symptoms if he contracts COVID-19.

 Hypertension is on the Centers for Disease Control and Prevention's (CDC) list of conditions that

 might increase an individual's risk of experiencing severe illness if they contract COVID-19. See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-



         2
           In keeping with the Seventh Circuit's instruction in Gunn, 980 F.3d at 1180-81, the Court has
 considered the rationale provided by the warden in denying Mr. Jones's administrative request for relief.
 Mr. Jones's warden appears not to have considered the possibility that Mr. Jones could show an
 "extraordinary and compelling reason" under Subsection (D) of the policy statement and instead focused
 only on Subsection (A). See dkt. 74-4. Thus, the warden's decision provides little guidance to the Court's
 analysis.


                                                     7
Case 1:14-cr-00178-SEB-MJD Document 83 Filed 03/22/21 Page 8 of 10 PageID #: 569




 conditions.html#heart-conditions (last visited Mar. 4, 2021). Hypertension is, however, very

 common, https://www.cdc.gov/bloodpressure/facts.htm (last visited Mar. 4, 2021) (noting that

 nearly half of adults in the United States have hypertension or are taking medication for

 hypertension), and this Court has consistently held that hypertension alone is not an extraordinary

 and compelling reason warranting a sentence reduction, see United States v. Jones, No. 1:15-cr-

 92-JMS-MJD-01, dkt. 65 (S.D. Ind. Sept. 17, 2020); United States v. Davis, No. 3:02-cr-2-RLY-

 CMM-01, dkt. 142 (S.D. Ind. Nov. 17, 2020).

        Similarly, moderate-to-severe asthma is also on the CDC's list of conditions that might

 increase    an     individual's     risk    of     severe     illness    from     COVID-19.        See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html#heart-conditions (last visited Mar. 4, 2021). However, Mr. Jones's asthma does

 not appear to be moderate-to-severe; at worst, it appears to be intermittent-to-mild. The notation

 on the prescription for his albuterol inhaler from August 2020 specifically states that it is not to be

 used daily, but only used as needed to prevent/relieve an asthma attack. Dkt. 78-2 at 13. In

 December of 2017 and December of 2018, Mr. Jones reported having no history of respiratory

 failure requiring intubation; no hospitalizations due to difficulty breathing; and no exacerbations

 within the past 12 months. Dkt. 78-3 at 5, 56. Mr. Jones reports using the inhaler before exercise.

 Dkt. 78-3 at 26. Thus, it would appear Mr. Jones's asthma does not rise to the level of a condition

 that   might     increase     his    risk    for   severe     disease    from     COVID-19.        See

 https://www.uofmhealth.org/health-library/hw161158 (last visited Mar. 4, 2021) (summarizing

 symptoms of moderate and severe asthma; stating that asthma is considered moderate if any of the

 following are true of the patient's condition without treatment: daily symptoms or daily inhaler

 use; symptoms interfere with daily activities; nighttime symptoms occur more than one time a



                                                    8
Case 1:14-cr-00178-SEB-MJD Document 83 Filed 03/22/21 Page 9 of 10 PageID #: 570




 week but do not happen every day; lung function tests are abnormal (more than 60% to less than

 80% of expected value) and PEF varies more than 30% from morning to afternoon).

        Without any medical conditions that put him at increased risk of severe illness should he

 contract COVID-19, the Court cannot find that Mr. Jones has shown extraordinary and compelling

 reasons to justify his release.    This Court has routinely denied such motions from similar

 defendants, even when they are incarcerated in a "hotspot" for COVID-19 infections. See United

 States v. Dyson, 2020 WL 3440335, at *3 (S.D. Ind. June 22, 2020) (collecting cases).

        Given the Court's determination that Mr. Jones has not shown extraordinary and

 compelling reasons to justify his release, the Court discusses the § 3553(a) factors only briefly.

 When law enforcement attempted to pull him over for the traffic violation which would ultimately

 lead to his prosecution in this matter, Mr. Jones fled the scene in his vehicle, hitting parked cars

 and endangering everyone around him. Dkt. 31. Mr. Jones also has a serious criminal history, with

 convictions that include two counts of robbery in 1999 and possession of a firearm by a serious

 violent felon and battery in 2004. Id. Mr. Jones also violated his probation/parole on more than

 one occasion. Id. Finally, Mr. Jones has only served approximately half of his sentence and still

 has more than 7 years remaining.

        While the Court commends Mr. Jones for his intention and desire to become a contributing

 member and law-abiding citizen of his community when he is released, it cannot conclude that the

 § 3553(a) factors weigh in favor of release at this time, despite the fact that Mr. Jones might face

 some risk from the COVID-19 pandemic.




                                                  9
Case 1:14-cr-00178-SEB-MJD Document 83 Filed 03/22/21 Page 10 of 10 PageID #: 571




         III.     Conclusion

         For the reasons stated above, Mr. Jones's motions for compassionate release, dkts. [67] and

  [74] are denied.

         IT IS SO ORDERED.


         Date:        3/22/2021                        _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana
  Distribution:

  All Electronically Registered Counsel




                                                 10
